DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 10-12, it is unclear how a singular baffle (of base claim 1) can comprise a plurality of baffles rendering the claims indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,328,984 B2 to Schults et al. (“Schults”).
Regarding claims 1, 7 and 9, Shults discloses a baffle (60, Figs. 8A-9B) for sound suppression, the baffle comprising: 
a conical portion (annotated below), the conical portion having a first end 76, a second end (adjacent 72), and an outer surface 63 extending from the first end to the second end; 
a base portion (annotated below), the base portion having a first surface (annotated) and a second surface (annotated), the first surface and second surface being directed away from each other (see Figs. 8A-9B); 
a lumen (the interior space defined by the conical portion and the base portion), the lumen having an inner surface 70 and inner lip (extending shoulder 66), the inner surface 70 extending from the first end 76 of the conical portion to the second surface (annotated) of the base portion and the inner lip 66 extending outwardly from and circumferentially around the inner surface 70 (best shown in Fig. 8B); and 
a cavity 64, the cavity located between the first end 76 and the second end (adjacent 72) of the conical portion (annotated) and extending from the outer surface 63 of the conical portion to the inner surface 70 of the lumen.

    PNG
    media_image1.png
    374
    1201
    media_image1.png
    Greyscale

Regarding claim 2, Shults further discloses the lumen having a first lumen segment (longitudinally coinciding with inner surface 70) and a second lumen segment (longitudinally coinciding with shoulder 72), the first lumen segment extending from the first end 76 of the conical portion to the second lumen segment (longitudinally coinciding with shoulder 72) and the second lumen segment extending from the first lumen segment to the second surface (annotated) of the base portion.
Regarding claim 4, Shults further discloses the first lumen segment having a first lumen diameter and the second lumen segment having a second lumen diameter, wherein the second lumen diameter increases from the first lumen segment to the second surface of the base portion (see Fig 9A).
Regarding claim 6, Shults further discloses wherein diametrically opposing portions of the inner surface of the second lumen segment form an angle between about 120 degrees and 150 degrees (see annotated excerpt from Fig. 5 below).

    PNG
    media_image2.png
    512
    485
    media_image2.png
    Greyscale

Regarding claim 8, Shults further discloses the outer surface of the conical portion having a ridge portion (annotated above as 1st rim surface) extending circumferentially around the conical portion and proximate to the second end of the conical portion and the first surface of the base portion (see Fig. 9A).
Regarding claims 10-12, see Fig. 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,328,984 B2 to Schults et al. (“Schults”) in view of US 4,588,043 to Finn (“Finn”).
Regarding claim 13, Schults discloses a baffle 60 for sound suppression, the baffle comprising: 
a tapered portion (annotated above), the tapered portion having an outer surface 63, a first outer diameter at a first end 76 of the tapered portion, and a second outer diameter at a second end (adjacent 72) of the tapered portion, wherein the first outer diameter is less than the second outer diameter (see Figs. 9A and 9B); 
an annular portion (annotated), the annular portion having a third outer diameter that is greater than the second outer diameter of the tapered portion (see Figs. 9A and 9B); 
a central lumen (the interior space defined by the tapered portion and the base portion) extending through the tapered portion (annotated) and the annular portion (annotated), the central lumen having a first segment (longitudinally coinciding with shoulder 66), a second segment (longitudinally coinciding with inner surface 70), and a third segment (longitudinally coinciding with shoulder 72);  - 21 -9577-104229-01FILED VIA EFS ON: May 4, 2020 
an outer cavity 64 extending along a portion of the tapered portion (annotated) and between the outer surface 63 of the tapered portion to the first segment and second segment of the central lumen (see Figs. 9A and 9B). 
Schults is silent regarding an inner cavity extending along a portion of the second segment and the third segment of the central lumen. However, Finn discloses a baffle for a sound suppressor (see sheet 2 of 3, Figs. 5-8) comprising an outer cavity 44’ and a diametrically opposing in inner cavity 42’ extending along a portion of a middle segment and forward segment of a central lumen 40’. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schults to have an inner cavity extending along a portion of the second segment and the third segment of the central lumen, as taught by Finn, in order to direct propulsion gasses passing through the baffle at a predetermined angle relative to the central axis of the suppressor (2:60 to 3:10).
Regarding claim 14, Schults, as modified, further discloses each segment of the central lumen having a respective length, wherein the length of the first segment (longitudinally coinciding with shoulder 66) is less than or equal to the length of the third segment (longitudinally coinciding with shoulder 72) and the length of the third segment is less than the length of the second segment (longitudinally coinciding with inner surface 70) – see Figs. 8A and 9A for relative lengths --.
Regarding claim 15, Shults further discloses each segment of the central lumen having a respective diameter such that the first segment has a first lumen diameter, the second segment has a second lumen diameter, and the third diameter has a third lumen diameter, wherein the first lumen diameter is less than the second lumen diameter and the second lumen diameter is less than the third lumen diameter (best shown in Fig. 9A).
Regarding claim 16, Shults further discloses the tapered portion having a ridge (annotated above as 1st rim surface) extending circumferentially around the tapered portion and proximate to the second end and the annular portion (see Fig. 9A), wherein the ridge has a ridge diameter greater than or equal to the second diameter of the second end of the tapered portion (see Fig. 9A).
Regarding claim 17, Shultz, as modified, is silent regarding the cutout opening extending to the ridge. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).1 In this case, the only difference between the device of Schults and the claim is what amounts to the length of the cutout opening relative to the length of the frustoconical extension. Further, it appears that the device as claimed would perform the same as the prior art device since the cutout openings of both devices function to divert propellant gasses therethrough. Thus, the claimed device having the cutout opening extending from the first rim surface to the second rim surface is not patentably distinct from the prior art device.
Regarding claim 18, Shults further discloses wherein a length of the tapered portion is greater than a length of the annular portion (see Fig. 9A).
Regarding claim 19, Shults further discloses a longitudinal axis extending along the central lumen and through the tapered portion and annular portion, wherein the third segment of - 22 -9577-104229-01FILED VIA EFS ON: May 4, 2020the central lumen forms an angle between about 55 degrees and 80 degrees relative to the longitudinal axis (see annotated Fig. 5 above).
Regarding claim 20, Schults discloses a firearm suppressor comprising: 
at least one baffle 60 including a base (annotated) having a substantially cylindrical outer wall surface (annotated as 2nd surface) and an annular first rim surface (annotated) extending substantially perpendicularly to the outer wall surface and having a first outer diameter (see Figs. 9A, 9B), the baffle further including a substantially frusto-conical extension (annotated as conical/tapered portion) having an outer surface 63 extending from the first rim surface (annotated) and terminating at a second rim surface 66, the second rim surface having a second outer diameter less than the first outer diameter (see Figs. 9A, 9B); 
the base and extension having a bore (the interior space defined by the tapered portion and the base portion) extending therethrough and defining a substantially frusto-conical inner surface 70 and a substantially cylindrical inner bore wall surface 64 extending from the inner surface 70 toward the second rim surface 66; 
the extension having a cutout opening 80 extending from the second rim surface 66.
Schults is silent regarding the inner surface having a cavity formed in a portion of its inner surface.  However, Finn discloses a baffle for a sound suppressor (see sheet 2 of 3, Figs. 5-8) comprising an outer cavity 44’ and a diametrically opposing in inner cavity 42’ extending along a portion of a middle segment and forward segment of a central lumen 40’. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schults to have an inner cavity extending along a portion of the second segment and the third segment of the central lumen, as taught by Finn, in order to direct propulsion gasses passing through the baffle at a predetermined angle relative to the central axis of the suppressor (2:60 to 3:10).
Shultz, as modified, is silent regarding the cutout opening extending to the first rim surface. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).2 In this case, the only difference between the device of Schults and the claim is what amounts to the length of the cutout opening relative to the length of the frustoconical extension. Further, it appears that the device as claimed would perform the same as the prior art device since the cutout openings of both devices function to divert propellant gasses therethrough. Thus, the claimed device having the cutout opening extending from the first rim surface to the second rim surface is not patentably distinct from the prior art device.
Regarding claims 21 and 22, Schults, as modified, further discloses wherein the cutout opening 80 and the inner surface cavity (42’, as modified by Finn) are oriented substantially 180 degrees from each other.
Regarding claim 23, Schults, as modified, further discloses wherein the second rim surface 66 defines an overhanging lip with respect to the bore (best shown in Fig. 8B).
	Regarding claim 24, Schults, as modified, further discloses a housing to support the baffle, the housing having attachment means for attaching the suppressor to a barrel of the firearm (see Fig. 5).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schults as applied to claim 2 above, and further in view of US 4,588,043 to Finn (“Finn”).
Regarding claim 3, Schults is silent regarding the inner surface having a cavity formed in a portion of its inner surface.  However, Finn discloses a baffle for a sound suppressor (see sheet 2 of 3, Figs. 5-8) comprising an outer cavity 44’ and a diametrically opposing in inner cavity 42’ extending along a portion of a middle segment and forward segment of a central lumen 40’. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schults to have an inner cavity extending along a portion of the second segment and the third segment of the central lumen, as taught by Finn, in order to direct propulsion gasses passing through the baffle at a predetermined angle relative to the central axis of the suppressor (2:60 to 3:10).
Regarding claim 5, Schults, as modified, further discloses wherein the cavity 64 and the inner surface cavity (42’, as modified by Finn) are oriented substantially 180 degrees from each other.

Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also MPEP 2144.04(IV(A) Changes in Size/Proportion
        2 See also MPEP 2144.04(IV(A) Changes in Size/Proportion